[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs claim the Zoning Board of Appeals did not adopt all of their reasons for overruling its Zoning Enforcement Officer. However, they were granted the relief they sought, namely, the revocation of the Zoning Compliance Permit #92-016.
There is therefore no injury or adverse affect on the plaintiffs as a result of the decision. A claim that one of the reasons for granting them the relief they requested is unsatisfactory does not justify this appeal.
The appeal is hereby dismissed.
Hurley, J. CT Page 215